Name: Commission Regulation (EEC) No 2501/90 of 30 August 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/30 Official Journal of the European Communities 31 . 8 . 90 COMMISSION REGULATION (EEC) No 2501/90 of 30 August 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, \  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1 676185,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 29 August 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of . the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the marker, in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy 0, as last amended by Regu ­ lation (EEC) No 2205/90 (% and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (u ), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2160/90 Q, as last amended by Regulation EEC) No 2489/90 (8) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1 906/87 (9) amended Council Regulation (EEC) No 2744 /75 (10) as regards products falling within CN codes 2302 10 , 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 2160/90 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. 1 0 OJ No L 134, 28 . 5. 1990, p. 1 (3) OJ No L 166, 25 . 6. 1976, p. 1 0 OJ No L 177. 24. 6. 1989, p. 1 0 OJ No L 164. 24. 6. 1985, p. 1 (&lt;) OJ No L 201 . 31 . 7. 1990, p . 9 . This Regulation shall enter into force on 31 August 1990 . 0 OJ No L 197.. 27. 7. 1990, p. 36 . (8) OJ No L 235, 30 . 8 . 1990, p. 16 . ( ») OJ No L 182., 3 . 7. 1987, p. 49. 10) OJ No L 281 , 1 . 11 . 1975, p. 65 . (") OJ No L 168, 25. 6. 1974, p. 7. H OJ No L 202, 26 . 7. 1978 , p. 8 . 31 . 8 . 90 Official Journal of the European Communities No L 236/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 236/32 Official Journal of the European Communities 31 . 8 . 90 ANNEX to the Commission Regulation of 30 August 1990 altering the import levies on products processed from cereals and rice (ECU/tonne) Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 1102.90 30 65,64 226,44 232,48 1103 12 00 65,64 226,44 232,48 1103 19 10 91,04 26030 266,34 1103 21 00 50,57 280,96 287,00 1103 29 10 91,04 260,30 266,34 1103 29 30 65,64 226,44 232,48 1104 12 10 36,79 128,32 131,34 1104 12 90 72,26 251,60 257,64 1104 19 10 50,57 280,96 287,00 1104 19 30 91,04 260,30 266,34 1104 22 10 10 (4) 36,79 128,32 131,34 1104 22 10 90 0 62,62 226,44 229,46 1104 22 30 62,b2 226,44 229,46 1104 22 50 56,00 201,28 204,30 1104 22 90 36,79 128,32 131,34 1104 29 11 35,92 207,60 210,62 1104 29 15 65,82 192,33 195,35 1104 29 31 42,60 " 249,74 252,76 1104 29 35 78,57 231,38 234,40 1104 29 91 28,25 159,21 1 62,23 1104 29 95 51,18 147,50 150,52 1104 30 10 24,60 117,07 123,11 110710 11 54,92 277,84 288,72 1107 10 19 43,78 207,60 218,48 1108 11 00 74,98 343,40 363,95 1109 00 00 280,30 624,36 805,70 (4) Taric code : clipped oats. (*) Taric code : CN code 11042210, other than 'clipped oats'.